Title: To James Madison from David Montague Erskine, 1 September 1807
From: Erskine, David Montague
To: Madison, James



Sir,
Philadelphia, Sept. 1st: 1807.

I have the honour to acknowledge the Receipt of your Letter of the 22nd. ult. respecting John Wharff, who is stated to be an american Citizen; and to have been impressed on Board his Majesty’s Sloop of War, Rattler, which is supposed to be at present on the Halifax Station.
I will immediately forward the Documents enclosed in your abovementioned Letter to Vice Admiral Berkely, Commander in Chief of his Majesty’s Ships on the Halifax Station, who will, I have no doubt discharge the Seaman should the Facts stated, concerning him prove to be correct.
I avail myself of this opportunity of transmitting to you the Copy of a Letter 
A
from the Officers of his Majesty’s Ship Melampus, attested by Captain E. Hawker, stating the manner in which the Deserters from that Ship, who were lately taken from on Board the United States Frigate, Chesapeake, were first brought into his Majesty’s Ship Melampus.
You will find, Sir, that they never were impressed, but entered voluntarily on Board that Ship, and received the King’s Bounty.  I beg leave also to take this Opportunity of informing you that Admiral Berkely denies the fact of their being Citizens of the United States.
I have taken the Liberty to trouble you with these Statements, as they tend to invalidate the Testimony which must have been brought forward to the Government of the United States respecting the Deserters in Question, who were stated in Commodore Barron’s Report to have been impressed into his Majesty’s Service, and who are stated in the Proclamation of the President of the 2nd. July, to have been ascertained to have been American Citizens.
As I am persuaded that the Government of the United States must be equally anxious with myself in obtaining the truth, as to these two important Facts, I need offer no Apology, I am sure, Sir, to you for troubling you with the inclosed Statements.
I have also the Honor to inclose to you the Copy of a Letter
B
from Vice Admiral Berkeley, in answer to an Application, which I made to him at your Request, respecting the Seamen therein mentioned.
I beg leave to remind you that I have not as yet had the honor of receiving any Answer to my Letters to you of the 7th. and 12th. ult.  With the highest Respect & Consideration, I have the Honor to be Sir Your obedt Servt

D. M. Erskine

